Citation Nr: 1700076	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  08-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for onychomycosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971, to include service in the Republic of Vietnam from July 1970 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2007, the RO, inter alia, denied service connection for onychomycosis.  In February 2013, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge on this issue, among other issues not currently on appeal.  A transcript of that hearing has been associated with the claims file.  In May 2013 and August 2015, the Board remanded this matter for further development.

In April 2014, the RO denied the Veteran's petitions to reopen claims of service connection for a skin disorder of the groin and for a scar of the left knee.  In June 2014, the Veteran expressed disagreement with the RO's decision.  In response to the notice of disagreement, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  The Veteran chose a Decision Review Officer review and that matter is being processed.  It is not ripe for appellate review and will not be considered by the Board at this time.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2015, the Board remanded the claim to obtain a new opinion as to the etiology of the Veteran's onychomycosis.  Specifically, the Board instructed the provider to opine as to whether it was at least as likely as not (50 percent probability or more) that the current onychomycosis (any onychomycosis diagnosed since October 2006) had its onset in service, is related to the Veteran's reported toenail problems in service, is related to wearing wet boots in Vietnam, or is otherwise the result of a disease or injury in service.  The Board further instructed the provider to acknowledge and comment on the onychomycosis diagnosed during the October 2007 VA primary care evaluation, the Veteran's report of toenail problems in service during the February 2013 Board hearing, and his reports of wearing wet boots in Vietnam.  The Board specifically directed the provider to presume that the Veteran's reports of experiencing toenail problems in service and wearing wet boots in Vietnam were accurate.  

In response, the AOJ obtained a new VA opinion in October 2015.  The October 2015 provider opined that the claimed onychomycosis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  She reasoned that the June 2013 VA examination had no findings of onychomycosis, and that there was no evidence in the service treatment records of complaints or treatment of onychomycosis or toe nail fungus infection.  However, despite the Board's August 2015 remand instructions, she did not acknowledge and comment on the October 2007 diagnosis of onychomycosis, the Veteran's report of toenail problems in service, and his reports of wearing wet boots in Vietnam.  In this regard, the Board specifically directed the provider to presume that the Veteran's reports of experiencing toenail problems in service and wearing wet boots in Vietnam were accurate.  

In addition, in a May 2010 statement, the Veteran also indicated in the alternative that his onychomycosis was due to Agent Orange exposure.  See May 2010 Statement in Support of Claim.  Although onychomycosis is not a disease for which service connection is available on a presumptive basis due to herbicide exposure, see 38 C.F.R. § 3.309(e) (2015), service connection for a disability due to herbicide exposure on a direct basis must also be considered.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also Brock v. Brown, 10 Vet. App. 155 (1997) (holding that the rationale employed in Combee also applies to claims based on exposure to Agent Orange).  As the Veteran served in Vietnam, he is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 U.S.C.A. §1116 (West 2014); 38 C.F.R. § 3.307 (2015).  However, the October 2015 VA opinion did not address the Veteran's alternative contention that his current onychomycosis is due to Agent Orange exposure.

As such, the Board finds that an addendum to the etiology opinion is necessary before a decision may be reached in this case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion); Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records dated since October 2015.

2.  Then, refer the VA claims file to the October 2015 VA examiner for an addendum opinion.  The Veteran does not need to be examined, unless the examiner determines otherwise.  The examiner is requested to review the claims file in its entirety, including a copy of this remand, all relevant records contained in VBMS and the Virtual VA system, and any recently obtained treatment records.

For any onychomycosis diagnosed since October 2006, the opinion provider shall indicate whether it is at least as likely as not (50 percent probability or more) that the onychomycosis had (a) its onset in service, (b) is related to the Veteran's reported toenail problems in service, (c) is related to wearing wet boots in Vietnam, (d) is related to Agent Orange exposure in Vietnam, (e) or is otherwise related to service.

In formulating the above opinions, the opinion provider shall acknowledge and comment on any onychomycosis diagnosed since October 2006 (to specifically include the onychomycosis diagnosed during the October 2007 VA primary care evaluation), the Veteran's report of toenail problems in service (see February 2013 Board Hearing Transcript, pp. 7-8), his reports of wearing wet boots in Vietnam (see January 2008 VA Form 9), and his report of Agent Orange exposure in Vietnam.

For purposes of the above opinions, the opinion provider shall presume that the Veteran's reports of experiencing toenail problems in service, wearing wet boots in Vietnam, and being exposed to Agent Orange are accurate.

The opinion provider must provide reasons for each opinion given.

3.  Thereafter, readjudicate the claim of entitlement to service connection for onychomycosis.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental SOC and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




